Citation Nr: 1825916	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-39 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for degenerative arthritis of the cervical spine, to include as secondary to degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953, with periods of active duty for training, to include for 33 days beginning on July 13, 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of degenerative arthritis for the cervical spine, to include as secondary to degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Evidence received since the last final AOJ denial in October 1995 raises a reasonable possibility of substantiating the claim and is not duplicative of evidence previously of record.



CONCLUSION OF LAW

The October 1995 RO denial of service connection for degenerative arthritis of the cervical spine, to include as secondary to degenerative disc disease of the lumbar spine became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in September 2017.  Given the foregoing, the Board will proceed to the merits of the appeal.

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

An October 1995 rating decision denied the Veteran service connection for a cervical spine disability based on a finding that his disability was not caused by or a result of military service.  The Veteran did not file a notice of disagreement within a year of issuance of the rating decision.  New and material evidence sufficient to reopen the claim was also not submitted within a year of this decision.  Therefore, the rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The evidence presented since the final rating decision includes the Veteran's statements and testimony that he had cervical back pain since service and a September 2017 Disability Benefits Questionnaire (DBQ).  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential existence of medical evidence relating the Veteran's cervical disability to his service.  The low threshold to reopen has been met, so the claim of service connection for degenerative arthritis of the cervical spine is reopened.  38 U.S.C. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim for degenerative arthritis of the cervical spine, to include as secondary to degenerative disc disease of the lumbar spine, is granted.


REMAND

The Veteran contends that he injured his cervical spine in a generator accident during a period of active duty for training in July 1981.  Alternatively, he contends that it is secondary to his degenerative disc disease of the lumbar spine.  In September 2017, a VA examiner opined that his cervical spine disorder was not proximately due to his lumbar spine disorder.  However, there was no opinion as to whether the Veteran's cervical spine disability had been aggravated by his lumbar spine disorder, nor was it considered on a direct basis.  An addendum opinion addressing these issues should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from the VA examiner who provided the September 2017 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's degenerative arthritis of the cervical spine.  
An in-person examination is not required unless deemed necessary by the examiner.  The examiner is to address all of the following:

a. Is it at least as likely as not (50 percent or greater probability) that the cervical spine disorder manifested during active service or is otherwise related to the Veteran's injury in July 1981?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected connected lumbar spine disorder?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

2. Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


